  Exhibit 10.01

 
 
 
 
 
 
Capital Increase Agreement
 
 
 
[Additional Capital Contributor]
 
 
 
And
 
 
 
 
ACM Research, Inc.
 
 
 
June 2019

 
[stamp]
[stamp]
 
 

 
 
Contents
Article
Page
1. Definitions and Interpretations
2
 
 
2. Current Capital Increase
4
 
 
3. Payment
4
 
 
4. Warranties
5
 
 
5. Completion of Current Capital Increase
5
 
 
6. Confidentiality
6
 
 
7. Indemnity
6
 
 
8. Termination
7
 
 
9. Notice
7
 
 
10. Governing Law & Settlement of Dispute
8
 
 
11. Miscellaneous
8
 
 
Appendix 1: List of Investors
9
 
 

 
 
 
 

 
This Agreement on Capital Increase of ACM Research (Shanghai), Inc. (hereafter
referred to as “this Agreement”) is signed by and between the following parties
in Shanghai Municipality on June 12, 2019:
 
A.
[Additional Capital Contributor] (hereafter referred to as the “Additional
Capital Contributor”), a [form of entity] (Uniform Social Credit Code: [●])
established and existing in accordance with the laws of the People’s Republic of
China (hereafter referred to as “China”, which, for the purpose of this
Agreement, excludes the Hong Kong Special Administrative Region, the Macau
Special Administrative Region and Taiwan Region), having the registered address
at [Address];
 
B.
ACM Research (Shanghai), Inc. (hereafter referred to as the “Company” or “ACM”),
a limited liability company incorporated and effectively existing in accordance
with the laws of China (Uniform Social Credit Code: 91310000774331663A), having
the registered address at Building 4, 1690 Cai Lun Road, China (Shanghai) Pilot
Free Trade Zone.
 
The Additional Capital Contributor and the Company are separately referred to as
“one party” and collectively referred to as “both parties”.
 
WHEREAS:
 
1.
Until the signing date of this Agreement, the registered capital of ACM
Research, Inc. is RMB 357,692,307.69, and ACM Research, Inc. (hereafter referred
to as “Current Shareholder” or “ACMR”) holds 100% of the equities of the
Company;
 
2.
The Company plans to further introduce multiple investors, establish an employee
stock ownership vehicle and increase the total final investment to no more than
RMB 500 million. The current registered capital increase of the Company reaches
RMB 14,957,500 (hereafter referred to as “Additional Registered Capital”), of
which RMB 12,448,461.54 will be jointly contributed by the investors (as defined
below) based on the amounts and proportions of the Additional Registered Capital
they will contribute as listed in Appendix 2 hereof (hereafter referred to as
“Capital Increase from Investors”). Relevant employee stock ownership entity
(hereafter referred to as “Employee Stock Ownership Vehicle”) further confirmed
by the Company will sign relevant capital increase agreement with the Company
around the signing date of this Agreement and contribute the remaining of the
Additional Registered Capital (“Capital Increase from Employee Stock Ownership
Vehicle”, collectively referred to “Current Investment” together with the
Capital Increase from Investors).
 
3.
After completion of the Current Investment, the registered capital of the
Company will be changed to RMB 372,649,807.69, where ACMR will hold 95.99% of
the equities, all investors will hold 3.34% of the equities of the Company
altogether, and the Employee Stock Ownership Vehicle will hold 0.67% of the
equities;
 
4.
Of the Capital Increase from Investors, the Additional Capital Contributor will
contribute the additional registered capital of RMB [●], representing [●]% of
the equities of the Company after completion of the Current Investment (“Current
Capital Increase”).
 
THEREFORE, both parties have entered into the following agreement based on the
commitments contained herein and for the purpose of causing them to have the
legal binding force:
 
1.
Definitions and Interpretations
 
1.1
Definitions
 
The boldface terms shall have the following meanings in this Agreement, unless
otherwise specified by this Agreement:
 
 
2

 
(a)
“Revised Articles of Association”: It means the revised Articles of Association
signed by all investors, including the Current Shareholder, the Employee Stock
Ownership Vehicle and the Additional Capital Contributor, when or after this
Agreement is signed.
 
(b)
“Working day”: It means the banking days of China (excluding Saturday, Sunday
and public holidays).
 
(c)
“China”: It means the People’s Republic of China, which, for the purpose of this
Agreement, excludes the Hong Kong Special Administrative Region, the Macau
Special Administrative Region and Taiwan Region.
 
(d)
“Investors”: It means the investors participating in the current Capital
Increase from Investors listed in Appendix 1 hereof.
 
(e)
“Capital Increase from Investors”: It has meaning as stated in this Agreement;
 
(f)
“Current Capital Increase”: It has the meaning specified under Article 2 of this
Agreement;
 
(g)
“Capital Increase Fund”: It has the meaning specified under Article 3.1 of this
Agreement;
 
(h)
“Completion”: It means completing the Current Capital Increase in accordance
with Article 6;
 
(i)
“Completion Date”: It means the date on which the registration authority issues
a new business license in respect of the Current Investment to the Company.
 
(j)
“Encumbrance”: It means any mortgage, guarantee, pledge, lien, options,
restriction, preemptive right as transferee, preemptive right to buy,
third-party interest, other encumbrances or guarantee interests in whatever
form, or any other preemptive arrangement with similar effect (including without
limitation to transfer of title or title reservation arrangement).
 
(k)
“Joint Venture Contract”: It means the Joint Venture Contract signed by all
investors, including the Current Shareholder, the Employee Stock Ownership
Vehicle and the Additional Capital Contributor, when or after this Agreement is
signed.
 
(l)
“Commerce Authority”: It means the Ministry of Commerce of China or local organs
it authorizes;
 
(m)
“Project Documents”: It means this Agreement and revision or supplement from
time to time, the Joint Venture Contract and the Revised Articles of
Association;
 
(n)
“Laws of China”: It means laws, regulations, ordinances and judicial
interpretations officially promulgated and published by legislative organs,
administrative organs and judicial organs of China at various levels. For the
purpose of this Agreement, they shall not include laws, regulations, ordinances,
judicial interpretations and legal precedents of the Hong Kong Special
Administrative Region, the Macao Special Administrative Region and Taiwan
Region;
 
(o)
“Renminbi” or “RMB”: It means the Chinese legal tender;
 
(p)
“Registration Authority”: It means the State Administration for Market
Supervision or local organs it authorizes.
 
 
1.2
Interpretations
 
(a)
The heading of every article is only intended for convenience and shall not
affect the interpretation of this Agreement.
 
 
3

 
(b)
Unless otherwise required in the context, if the occurrence time of any right or
obligation hereunder doesn’t coincide with a working day, such right or
obligation shall be extended to next working day after the day for exercise or
performance.
 
(c)
Time means the Beijing time of China.
 
(d)
When used in this Agreement, the term “under this Agreement” and any other term
having approximate meaning shall mean this Agreement as a whole, instead of any
concrete article hereof. Unless explicitly specified herein, the term
“including” shall be understood as “including without limitation to”, regardless
of whether “without limitation to” follows the term.
 
(e)
The quotation of this Agreement shall include this Agreement as well as
revision, change, supplement, replacement and/or restatement made in whatever
form from time to time. Unless otherwise specified in the context hereof, any
quotation of chapter, paragraph, article and article shall refer to such part of
this Agreement.
 
2.
Current Capital Increase
 
2.1
Both parties agree that the Additional Capital Contributor will contribute the
additional registered capital of RMB [●], representing [●]% of the equities of
the Company after completion of the Current Capital Increase, in cash at a price
of RMB13 for per RMB 1 of the registered capital.
 
2.2
The aforesaid additional registered capital contributed by the Additional
Capital Contributor shall not contain any Encumbrance.
 
3.
Payment
 
3.1
Capital increase fund
 
For the additional registered capital RMB [portion of the Additional Registered
Capital subscribed by the Additional Capital Contributor] of the Company the
Additional Capital Contributor will contribute, the total price payable by the
Additional Capital Contributor will be RMB [13 * portion of the Additional
Registered Capital subscribed by the Additional Capital Contributor] (“Capital
Increase Fund”), where RMB [portion of the Additional Registered Capital
subscribed by the Additional Capital Contributor] will be included in the
registered capital of the Company, and the remaining will be included in the
capital reserve of the Company.
 
3.2
Payment
 
The Additional Capital Contributor shall pay the Capital Increase Fund of RMB
[13 * portion of the Additional Registered Capital subscribed by the Additional
Capital Contributor] in full amount by telegraphic transfer to the account
designated by the Company after all the conditions stated in Article 3.3 below
are satisfied and no later than July 5, 2019.
Where the Additional Capital Contributor fails to pay the Capital Increase Fund
in full amount and on schedule before the expiration of the period agreed above
in this article, the Company shall have the right to require the Additional
Capital Contributor pay 25% of the total Capital Increase Fund stipulated in
Article 3.1 as a liquidated damage to the Company. In addition to requiring the
Additional Capital Contributor bear the liability for breach in accordance with
the preceding sentence, the Company shall, in this case, also be entitled to
revoke this Agreement after notifying the Additional Capital Contributor in
writing.
 
3.3
The Additional Capital Contributor shall pay the Capital Increase Fund in
accordance with Article 3.2 after the following conditions (“Conditions”) are
satisfied:
 
(a)
Duly sign and deliver the Project Documents;
 
 
4

 
(b)
The Additional Capital Contributor has obtained all necessary internal and
external approvals in regard of the Current Capital Increase;
 
(c)
The Current Shareholder of the Company has issued a shareholder’s resolution
approving the Current Capital Increase and waived in writing the preemptive
right to contribute the Current Capital Increase;
 
(d)
The Company has completed the change registration procedure for the Current
Capital Increase with the Commerce Authority.
 
4.
Warranties
 
4.1
The Company warrants the following to the Additional Capital Contributor:
 
(a)
The Company is legally incorporated and effectively existing in accordance with
the laws of China;
 
(b)
The Company has obtained the full power, right and authorization required to
sign, deliver and perform this Agreement;
 
(c)
The signing, delivery and performance of this Agreement will not violate any
article of applicable laws, regulations, ordinances or material contractual
documents binding upon the Company; and
 
(d)
There is not any Encumbrance on the equities the Additional Capital Contributor
will obtain in virtue of this transaction.
 
4.2
The Additional Capital Contributor warrants the following to the Company:
 
(a)
The Additional Capital Contributor is legally incorporated and effectively
existing in accordance with the laws of the People’s Republic of China;
 
(b)
The Additional Capital Contributor has obtained the full power, right and
authorization required to sign, deliver and perform this Agreement;
 
(c)
The signing, delivery and performance of this Agreement will not violate any
article of applicable laws, regulations, ordinances or material contractual
documents binding upon the Additional Capital Contributor; and
 
(d)
The Additional Capital Contributor has prepared sufficient funds for the Current
Capital Increase and the fund source is legitimate.
 
5.
Completion of Current Capital Increase
 
5.1
The Company shall complete all government approval and registration procedures
for the Current Capital Increase, including industrial and commercial change
registration pertaining to the Current Capital Increase, no later than July 31,
2019 after the Additional Capital Contributor pays the Capital Increase Fund and
completes the capital verification procedure for the Current Capital Increase
(relevant capital verification procedure shall be performed by an eligible
third-party accounting firm).
 
Where the Company fails to complete relevant change registration pertaining to
the Current Capital Increase as stated in Article 5.1 on account of any reason
attributable to itself after the three (3)-month period expires following the
Additional Capital Contributor pays the Capital Increase Fund in full amount in
accordance with Article 3.2, the Additional Capital Contributor shall have the
right to revoke this Agreement after notifying the Company in writing. In this
event, the Company shall refund the Capital Increase Fund in full amount
actually paid by the Additional Capital Contributor to the Additional Capital
Contributor.
 
To avoid any ambiguity, where the Company fails to complete relevant change
registration pertaining to the Current Capital Increase as stated in Article 5.1
on account of any reason not attributable to itself (including without
limitation to any event that is attributable to the Current Shareholder of the
Company, the Additional Capital Contributor, or any other investor or any
relevant approval, registration or filing organ) after the three (3)-month
period expires following the Additional Capital Contributor pays the Capital
Increase Fund in full amount in accordance with Article 3.2, the Additional
Capital Contributor shall not have the right to require the revocation of this
Agreement in accordance with the preceding sentence.
 
 
 
5

 
 
5.2
Completion of Current Capital Increase shall be subject to the Company’s
acquisition of the business license after change that reflects the Current
Capital Increase.
 
As of the Completion Date of Current Capital Increase, the Additional Capital
Contributor shall enjoy relevant rights and bear relevant obligations as a
Company shareholder based on the ratio of the registered capital it has
contributed in accordance with the Laws of China and the Revised Articles of
Association.
 
6.
Confidentiality
 
6.1
Either party hereto shall strictly keep confidential and not disclose or use any
information pertaining to the following affairs contained hereunder or acquired
or obtained out of the negotiation and/or signing of this Agreement:
 
(a)
The existence of this Agreement and its articles;
 
(b)
Negotiation relating to this Agreement; or
 
(c)
Business activities of one party hereto or any of its related parties.
 
6.2
Nevertheless, Article 6 here shall not prohibit the disclosure or use of any
information to the following extent when any of the following circumstances is
true:
 
(a)
Disclosure or use required by applicable laws, any rules of the stock exchange
where the shares of either party are listed or any government organ;
 
(b)
Disclosure or use required for any legal procedure arising out of this Agreement
or any other agreement signed hereunder or in accordance with this Agreement, or
disclosure that is related to tax affairs of the disclosing party and made to
the tax authority;
 
(c)
Disclosure that is made to executives, directors, employees, lawyers,
accountants and financial advisors of either party who have the need to know
such information for the purpose of achieving the transaction purpose proposed
by this Agreement or any agreement signed in accordance with this Agreement as
well as other agents or representatives (“representatives”), provided that such
representatives undertake to comply with Article 6.1 herein, as if they were a
party hereto;
 
(d)
Such information is available from the public domain (except a default on the
confidentiality agreement (if any) or this Agreement); or
 
(e)
Other parties agree with the disclosure or use in writing beforehand.
 
7.
Indemnity
 
Where either party violates any article hereunder, the defaulting party shall be
obligated to indemnify the loss of the other party arising out of such default,
and the damage indemnity will not affect the other rights of the innocent party
hereunder.
 
 
 
6

 
8.
Termination
 
8.1
8.1 When any of the following events occurs, this Agreement can be terminated
and the transaction proposed hereunder can be waived:
 
(a)
Either party commits a substantive default on this Agreement and the innocent
party sends a written notice to the defaulting party; or
 
(b)
Both parties agree in writing to terminate this Agreement.
 
8.2
Effect of termination
 
Except for the circumstance stated in Article 8.3 below, this Agreement will no
longer keep in effect should it be terminated in accordance with the provision
of Article 8.1 or applicable law. Nevertheless, either party shall not be
relieved of any liability arising or incurred out of its default hereunder or
untrue presentation made hereunder, and such termination shall not be regarded
as a waiver of any remedy available (including actual performance, if available)
against such default or untrue presentation.
 
8.3
Continuation of effect
 
Articles 6, 7, 8, 9 and 10 of this Agreement shall continue to keep in effect
after the termination of this Agreement.
 
9.
Notice
 
9.1
When sending a notice under or in relation to this Agreement, either party
hereto shall send it in writing to the following address or email address of the
other party (or any other address or email address of the other party indicated
through similar notice):
 
[Additional Capital Contributor]
 
Address:
Email:
Attention:
 
ACM Research, Inc.
 
Address: Building 4, 1690 Cai Lun Road, Pudong New District, Shanghai
Municipality
Email:crystal.luo@acmrcsh.com
Attention: Luo Mingzhu
 
9.2
Any notice shall be considered as delivered within seven (7) working days after
posted to the aforesaid address of the recipient, provided it is delivered via
the international generally accepted express delivery service. If it is sent by
fax or email, it shall be considered as delivered on the first working day after
the sending date, but the notice shall be immediately delivered to the recipient
for confirmation with the next day delivery service of the generally accepted
express delivery company.
 
 
 
7

 
10.
Governing Law & Settlement of Dispute
 
10.1
The execution, validity, interpretation, performance and settlement of disputes
with respect to this Agreement shall be governed by the Laws of China.
 
10.2
The default, termination or invalidity with respect to this Agreement, or any
dispute arising out of or in connection with this Agreement shall be submitted
to Shanghai International Arbitration Center for arbitration in accordance with
then effective arbitration rules of the Center in Shanghai, and the arbitration
language is Chinese. The arbitration ruling made by the arbitration court shall
be final and legally binding upon both parties hereto.
 
11.
Miscellaneous
 
11.1
Validation
 
This Agreement shall come into effect as of the execution by both parties.
 
11.2
Expenses
 
Unless otherwise specified herein, both parties hereto shall assume respective
legal and other expenses incurred to prepare, negotiate and conclude this
Agreement and other Project Documents.
 
11.3
Modification
 
Unless otherwise specified hereunder, the revision, modification, waiver,
revocation or termination of this Agreement shall be made by both parties by
signing a written agreement.
 
11.4
Assignment
 
Without the written consent from the other party, neither party shall transfer
any of its rights or obligations under this Agreement.
 
11.5
Severability
 
Where any provision of this Agreement is declared illegal, invalid or
unenforceable in whole or in part under applicable laws, such provision or part
shall, to such extent, not be considered as part of this Agreement, and not
affect the legality, validity and enforceability of the remaining part of this
Agreement. Both parties shall negotiate with one another to replace the
provision regarded as deleted with a provision that is legitimate, valid,
acceptable and the most closest to the initial purpose of both parties under
this Agreement.
 
11.6
Waiver
 
Any party’s failure to exercise, or delay in the exercise of, any right, power
or privilege under this Agreement shall not be regarded as a waiver of such
right, power or privilege, while the single or partial exercise of any right,
power or privilege shall not hinder the exercise of any other right, power or
privilege.
 
 
 
8

 
11.7
Language and counterparts
 
This Agreement is made in Chinese in four (4) counterparts. Either party holds
one (1) original, and the other originals are used for approval, filing and
registration.
 
(No text below)
 
 
9

 
Appendix 1: List of Investors
 
Investor’s Name
Percentage of additional registered capital contributed
(RMB)
Corresponding equity ratio after completion of Current Investment
 
Jiaxing Haitong Xuchu Equity Investment Fund Partners (Limited Partnership)
2,307,692.31
0.619%
Shanghai GP Lingang Hi-tech Fund Partnership (Limited Partnership)
1,923,076.92
0.516%
Wuxi Taihu Guolian Emerging Growth Industry Investment Enterprises (Limited
Partnership)
1,923,076.92
0.516%
Hai Feng Investment Holding Limited
1,538,461.54
0.413%
Xinwei (Shanghai) Management Consulting Partners (Limited Partnership)
4,756,153.85
1.276%
Total
12,448,461.54
3.34%

 
 
 
 
10

 
[This page has no text and is the signing page for the Capital Increase
Agreement of ACM Research, Inc.]
 
 
This Agreement is signed by the duly authorized representatives of both parties
on the date indicated on the first page of this Agreement.
 
 
[Additional Capital Contributor] (Stamp)
[stamp]
 
 
Signature: [handwritten: ]
Name:
Title: Legal Representative or Authorized Representative
 
 
 
11

 
[This page has no text and is the signing page for the Capital Increase
Agreement of ACM Research, Inc.]
 
 
This Agreement is signed by the duly authorized representatives of both parties
on the date indicated on the first page of this Agreement.
 
 
ACM Research, Inc. (Stamp)
[stamp]
 
 
Signature: [handwritten: ]
Name: HUI WANG
Title: Legal Representative
 
 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
[stamp:]
[stamp:]
 
12
